Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an Examiner’s Statement of Reasons for Allowance:
Claims 1-16 are allowable over the prior art of record.
The examiner has found that the prior art of record does not disclose or teach or suggest or render obvious a method and an apparatus and a program product for correlating a plurality of communication terminals as a group, and assigning a first transmission right and a second transmission right to the primary terminal in the group, the first transmission right being a right to transmit image data, the second transmission right being a right to transmit voice data; and transmitting, through a first channel, image data transmitted from the primary terminal which is assigned with the first transmission right to remaining one or more of the communication terminals in the group, and transmit, through a second channel that is different from the first channel, voice data transmitted from the primary terminal which is assigned with the second transmission right to remaining one or more of the communication terminals in the group, wherein the processing circuitry is configured to permit the primary terminal to be assigned with both the first transmission right and the second transmission right and also configured to assign the first transmission right and the second transmission right to the communications terminals different from each other at set forth in the specification and independent claims 1, 8, and 14-16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Examiner’s Amendment / Reasons for Allowance.”

Additional References
The examiner as of general interest cites the following references.
a. 	Balasubramanian et al, U.S. Patent No. 10,972,876 B2.
b. 	Ohno et al, U.S. Patent No. 9,137,277 B2.
c. 	Tandai et al, U.S. Patent No. 7,343,162 B2.
d. 	Takiyasu et al, U.S. Patent No. 5,862,142 A.

Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose telephone number is (571)272-3979.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BHARAT BAROT/Primary Examiner, Art Unit 2453 
                                                                                                                                                                                            August 08, 2022